Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 11, 13, and 16 have been cancelled previously.  Claims 1-10, 12, 14, 15, and 17-21 are pending.  Claims 1-8, 14, and 15 stand withdrawn without traverse.  
Claims 9, 10, 12, and 17-21 are under current examination.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9, 10, 12, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over Meijboom (Journal of the American Oil Chemists’ Society Vol 49, pages 555-558; publication year: 1972; of record) in view of Chung et al (Mutation Research Vol 496, pp 199-206; publication year: 2001) as evidenced by Natarajan et al. (US 2006/0252889; publication date: 11/09/2006; of record).  

Meijboom discloses that linolenic acid, autooxidized butter, soybean oil, linseed oil, and fish oils, undergo oxidation to 2,4,7-decatrienal, which has a fishy scent ( these oils contain fatty acids and glycerides; entire document particularly abstract, page 555 both col, and page 558, left col).  
Meijboom does not disclose adding [6]-paradol to the above oils.  

It would have been prima facie obvious to add [6]-paradol to any composition comprising linolenic acid (i.e. providing an unsaturated fatty acid and adding [6]-paradol to the fatty acid).  The skilled artisan would have been motivated to do so in order to reduce unpleasant fish odor or taste associated with the oxidation of linolenic acid.  The artisan of ordinary skill would have had a reasonable expectation of success because [6]-paradol is derived from edible plants and is therefore non-toxic, thus this would merely require adding [6]-paradol to the composition.  The outcome would be to stabilize the taste and/or odor of the unsaturated fatty acid, linolenic acid.  Neither Meijboom nor Chung disclose the presence of any other compounds according to the formula recited in instant claim 12.  
With regard to the amount of [6]-paradol required by instant claim 12 the examiner considers it merely routine to arrive at an effective concentration to prevent oxidation and thus prevent fishy odor by testing several concentrations.  See MPEP 2144.05.
With regard to instant claims 9, 10, and 17, linolenic acid falls within the scope of the compounds required by claims 9 and 10 and the examiner considers Meijboom to disclose all isoforms of linolenic acid.
With regard to instant claim 18, as noted above, Meijboom discloses that linseed oil is one of the oils that exhibits a unpleasant fishy odor upon oxidation, therefore it would be prima facie obvious to add [6]-paradol to linseed for the reasons described above.   Natarajan discloses that linseed oil contains a glyceride of linolenic, linolenic, 
Claims 19 and 21 recite intended outcomes.  Based upon the prior art, one having ordinary skill in the art would expect that adding the anti-oxidant 6-paradol would reduce oxidation of the linolenic acid and therefore reduce any associated rancidity.
With regard to claim 20, butter, for example, is a food.  Claim 20 requires the step of incorporating a blend of compounds (a) and (b) (i.e. the linolenic acid and 6-paradol) into the food.  The examiner considers adding the 6-paradol to the butter that already contains the linolenic acid to be a simple reordering of sequence of adding ingredients relative to the instant claims, and not to patentably define over the prior art.  See MPEP see MPEP 2144.04(IV)(C): Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).

Response to Arguments and Declaration


On page 3 of the remarks, Applicant argues that Meijboom is limited to the known fact unsaturated fatty acids produce malodorous aldehydes when subject to oxidation. 
The examiner notes that Applicant acknowledges that Meijboom teaches that unsaturated fatty acids produce malodorous aldehydes as a consequence of an oxidation reaction.  The examiner agrees.  That Meijboom does not teach the entire invention, as claimed, fails to negate the obviousness conclusion for the reasons set forth in the rejection.  

On page 4 of the remarks, Applicant argues that Chung refers to [6]-paradol for its ability to prevent cancer and is silent with respect to the problem solved by the present invention, i.e. stabilizing taste and odor of certain unsaturated compounds.  Applicant argues that Chung does not even mention these compounds.  
   On page 2 of the declaration, Declarant argues that Chung describes [6]-paradol as possessing ability to prevent cancer and that there is no disclosure in Chung of adding [6]-paradol to cosmetics of food.  Declarant argues that Chung is totally silent with respect to the problem solved by the instant invention. On page 3 of the declaration, Declarant argues that one having ordinary skill in the art would never look to Chung to solve the problem of improving taste and odor of unsaturated fatty acids or esters thereof in cosmetics and foods by stabilizing against oxidation.  


On page 4 of the remarks, Applicant asserts that Chung does not indicate [6]-paradol is an antioxidant.  On page 8 of the remarks, Applicant argues that a case of obviousness could only be established if, e.g. [6]-paradol was either specifically known for stabilizing double bond systems or there was at least an indication this substance develops antioxidant properties even in very small quantities.  On page 8 of the remarks, Applicant states even assuming, arguendo, [6]-paradol might have been known to possess anti-oxidative tendency, there is still no suggestion [6]-paradol might stabilize double bond systems in unsaturated fatty acid/ester at extremely low dosage in edible compositions.  
On pages 2 and 3 of the declaration, Declarant argues that Chung does not indicate [6]-paradol is an antioxidant.  Declarant states that Chung discloses [6]-paradol attenuates in vitro TPA-induced mouse epidermal ornithine decarboxylase activity, H2O2- and UV-induced formation of oxidized DNA.  Declarant argues that Chung does not disclose that [6]-paradol can function to stabilize double bond systems.  
Applicant’s and Declarant’s arguments are inconsistent with the fact pattern in the instant case.  As stated in the interview summary mailed on 08/11/2021, Chung’s title, abstract together state "that 6-paradol attenuates the H202 and UV-induced formation of oxidized DNA bases in vitro".  See also figure 2 on page 204, where col 4 of the graph shows that the presence of 6-paradol causes a statistically significant 2O2 and UV-induced 8-OHdG (oxidized DNA; p < 0.0005).  That is, [6]-paradol prevents the oxidation of DNA by different oxidizing stimuli.  In view of Chung, one having ordinary skill in the art would predict that [6]-paradol possesses antioxidant properties.  As Meijboom discloses that linolenic acid, autooxidized butter, soybean oil, linseed oil, and fish oils, undergo oxidation, one having ordinary skill in the art would reasonably predict that adding a substance that has antioxidant properties in the context of peroxide and ultraviolet light induced oxidation, would have antioxidant properties in other oxidative environments.  

On page 4 of the remarks, Applicant asserts that the conclusion that one would be expected to choose [6]-paradol because this substance is derived from edible sources is completely without merit since the object in Chung is not providing an edible stabilized composition.
For clarity of the record, the examiner pointed out that [6]-paradol is derived from edible sources in the context of the “reasonable expectation of success” prong of the obviousness analysis under 35 USC 103.  This fact was not cited as a motivation to select [6]-paradol.  The examiner maintains that using [6]-paradol as an antioxidant is obvious because it was known for this purpose as of the filing date of the instant invention.  Please refer to MPEP 2144.06 and 2144.07 as both of these rationales are suitable to support the obviousness conclusion.  

On page 5 of the remarks, Applicant asserts that according to the reasoning in the Office action, since [6]-paradol is simply known to be an antioxidant it would be 
Applicant’s assertion is inconsistent with several aspects of well-settled patent law: See e.g. MPEP 2144.05(II)(A):
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.")


Additionally, the examiner notes that MPEP 2144.06 states that substituting art-recognized equivalents is prima facie obvious.  In the instant case, it would be obvious to substitute the antioxidants disclosed by Meijboom with the art-recognized antioxidant [6]-paradol.  
Finally, MPEP 2144.07 states that “selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination”.  In the instant case, it would be prima facie obvious to use [6]-paradol as an antioxidant because one having ordinary skill would predict it to be suitable for this purpose.  

On pages 5-7 of the remarks, Applicant argues that there are other known antioxidants, indeed hundreds of known antioxidants.  Applicant cites 40 antioxidants to support the position that one having ordinary skill in the art would never be able to try out all the theoretically available alternatives because the number in question is far too large.
Applicant’s argument that trying the known antioxidant [6]-paradol is non-obvious because alternative antioxidants were also known in the art is not persuasive because any choices of a known antioxidant for the purpose of providing antioxidant activity is prima facie obvious.  That is to say, selection of any known alternative meets the standard for an obviousness conclusion under 35 USC 103.  See also MPEP 2143(I)(E): "Obvious to try" – choosing from a finite number of identified, predictable 

On page 3 of the declaration, Declarant states that it is respectfully asserted that there is nothing in the Office action that would support the examiner’s position that the data contained in the specification does not establish that [6]-paradol is more effective than alpha-tocopherol because it is unclear whether the antioxidant activity had been tested within the linear range for each substance.  Declarant states that Chung is totally silent with respect to any such dosage-activity relation. 
The discussion of the linear range of antioxidants is found in the examiner’s treatment of the assertion of unexpected results, and the logic underlying the examiner’s opinion is not relied upon to support the obviousness conclusion under 35 USC 103(a).  The examiner may rely upon fundamental scientific principles to evaluate any submission of unexpected results provided by an Applicant in an effort to overcome an obviousness rejection.  The examiner maintains the obviousness conclusion for reasons of record.  Particularly, the examiner maintains that no unexpected result has been presented because one having ordinary skill in the art would predict [6]-paradol would act as an antioxidant and prevent oxidation reactions, whether in the context of preventing UV and peroxide induced DNA oxidation or in preventing the oxidation of a double bond in an unsaturated fatty acid.  At this stage of prosecution, the question of whether [6]-paradol is effective at a lower dose than alpha-tocopherol is not relevant to the examiner’s decision that Applicant has not met the burden to overcome a prima facie case of obviousness with a persuasive showing of unexpected results because nothing unexpected has been presented (see full discussion above).

On pages 3-4 of the declaration, Declarant repeats arguments that have been previously submitted and cites the data presented in the specification in support of their assertion of unexpected results. 
Please refer to pages 6-13 of the Office action mailed on 05/12/2021 for the examiner’s complete response to arguments and treatment of the assertion of unexpected results.  The obviousness conclusion is maintained for reasons of record.  

On pages 9-12 of the remarks, Applicant replicates the arguments presented in the declaration.  Please see above for the examiner’s response to each of these positions.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 9, 10, 12, and 17-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 16/968,223 (reference application) in view of Romanczyk et al. (US 2002/0048613; 04/25/2002). 

Although the claims at issue are not identical, they are not patentably distinct from each other as follows:
Inter alia, the claims of the ‘223 application embrace a method of stabilizing                                                                      a cosmetic composition comprising adding 6-paradol to the cosmetic composition.  The term “cosmetic composition” encompasses compositions containing fatty acids (see page 15 of the ‘223 specification for the scope of what is embraced by the term “cosmetic composition”.  
The claims of the ‘223 application do not recite that the compositions contain an unsaturated fatty acid or ester thereof, as recited in the instant claims.
Romanczyk discloses that oleic acid is a conventional cosmetically acceptable moisturizer (0025).
It would have been prima facie obvious to add oleic acid, an unsaturated fatty acid falling within the scope of the instant claims, to the cosmetic compositions embraced by the ‘223 application.  The skilled artisan would have been motivated to do so in order to add moisturizing properties to the composition.  The skilled artisan would have had reasonable expectation of success because oleic acid is a conventional moisturizer in the cosmetics filed.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's comment that the double patenting rejection over US 16/968,223 will be addressed after all other remaining issues are resolves in the remarks filed 09/13/2021 are noted.

Conclusion
No claims are allowed.  
                                                                                                                                                                                   THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617